Per Curiam,
The court below entered a non-suit in this case, which is assigned as error. The plaintiff is a boy between fourteen and fifteen years of age; and obtained a situation with the defendant, who was proprietor of a' factory where tin shingles are made. These are pieces of tin stamped by machinery, and used for roofing purposes. The business at which the plaintiff was put, was to shove the tin plates under the stamping-machine. He was injured, the second day of his employment, by having his left hand caught under the stamping-machine, by which he lost two of his fingers. All machinery is dangerous, if not properly used. There was no danger in this particular machine that was not as obvious to a boy of fourteen as to an adult. He could see that, if he placed his hand under the stamp, it would be crushed. If boys are not allowed to use machinery until they have become accustomed to its use, it would be difficult for them to learn any useful trade or occupation by which to earn a livelihood.
Judgment affirmed.